Title: To James Madison from Dennison Darling, 1 April 1812
From: Darling, Dennison
To: Madison, James


SirFort Stoddert April 1st. 1812
The mail Rider of yesterday brings us information of one Man killed, and one or two more Wounded—(Supposed mortal) by the creek Indians on the Path Near ⟨Nackacks?⟩. Some Travelers of this day confirm the Report.
The Prophets Brother has been in the Nation for some time. We are apprehensive of Small injuries—unless he shoud fail in his object—We much doubt whether they will Venture to make any Serious attack—Although Rumors to that Effect have been circulated. The circumstance of the late murder will afford Some Alarm—It being the usual mode of Savages to Express their dissatisfaction.
Coln Hawkins Will it is presumed make such Communication to you as the nature of the Case Requires. I am Respectfully Yr obt Sert
Denn Darling
